MAGRUDER, Circuit Judge
(dissenting).
This is an altogether unusual case as to which I do not find any precedents to guide me. The common law rules applicable to joint tortfeasors developed in a situation where the law of a single jurisdiction imposed upon two or more persons a liability for a single indivisible injury. Of course in that situation the items of recoverable damage would be the same as to all the joint tortfeasors.
In the case of joint tortfeasors each liable for the same wrongful death, the interpretation usually placed by the courts upon the so-called death acts is that the death act of the jurisdiction wherein the tortious impact takes place is the applicable one, rather than the death act of the jurisdiction wherein a wrongful act is performed or the jurisdiction wherein the wrongful death actually occurs. See discussion in 35 Yale L.J. 395, 401-04 (1926). But in an international sense there is no doubt that the state in which a wrongful act occurred would have a recognized power to impose liability on the basis of a death resulting in another state from such wrongful act.
From the previously decided cases and from the stipulation of the parties filed in this case, we must take it that, in enacting the Federal Tort Claims Act, the Congress had in mind the exercise of that peculiar power. It was held by a majority of a panel of the Court of Appeals for the District of Columbia Circuit in Eastern Airlines, Inc. v. Union Trust Co., 1955, 95 U.S.App.D.C. 189, 221 F.2d 62, that the United States was liable for the negligence of government personnel in the control tower, but that, because this negligence occurred in the State of Virginia, the death act of Virginia applied, which limited the amount of recovery to $15,000. The Supreme Court denied certiorari, 1955, 350 U.S. 911, 76 S.Ct. 192, 100 L.Ed. 799. See also 1955, 350 U.S. 907, 76 S.Ct. 192, 100 L.Ed. 796, and 1956, 350 U.S. 962, 76 S.Ct. 429, 100 L.Ed. 835, for action by the Supreme Court on a related case against Eastern Airlines, Inc.
For present purposes we must proceed on the assumption that the foregoing is the law of the case, though if suit had been brought in Virginia against a private employer of personnel in the control tower, I am sure that the Virginia courts would not have applied their own death act but would have applied the death act of the District of Columbia, where the fatal collision took place and in which there is no maximum statutory limit upon the amount of recovery.
Therefore we have the unusual situation where the United States is held liable pursuant to the death act of the *693State of Virginia, and Eastern Airlines, Inc., is liable pursuant to the death act of the District of Columbia, for the same wrongful act which occurred as a result of a fatal collision in the District of Columbia.
The ordinary common law rule was that, since there could be but one satisfaction for a single indivisible injury, a release of one joint tortfeasor imported a complete satisfaction of that liability so that, whatever might have been the intention of the parties to the release, its execution automatically released any other joint tortfeasors. And if judgment had been recovered against each of two joint tortfeasors liable for the same injury, the common law rule was that complete payment of one judgment automatically extinguished the liability of the other joint tortfeasor on the other judgment.
This ordinary common law rule has been subject to much criticism as often defeating the intention of the parties — so much so that it is now provided in Kestatement, Torts § 885 (1939), that a release of one tortfeasor from liability discharges all the others liable for the same harm unless the parties to the release agree that the release shall not discharge the others.
But whatever justification there may be for the ordinary old common law rule, it seems to me wholly unjustified to apply it to the present peculiar situation and to hold that the payment in full of the judgment against Eastern Airlines automatically releases the United States from all liability under Virginia statute, even though the Virginia statute permits a limited compensation for some items of damage that are not recoverable at all under the District of Columbia statute.
It must be remembered that the recovery of judgment against the United States is one thing, and the collection of that judgment is quite another. The United States has not paid one red cent on its determined liability.
I am willing to concede that the payment of the judgment against Eastern Airlines automatically extinguished the liability of the United States for any items of damage recoverable under both statutes. But I do not believe that there is a shred of authority sanctioning the result contended for by the government here that payment of the judgment against Eastern Airlines automatically extinguishes the whole liability of the United States.
So far as the statutory language is concerned, the Virginia Code of 1950, § 8-636, provides that in an action for wrongful death the jury may award such damages “as to it may seem fair and just,” up to a maximum of $15,000. It is well settled in Virginia that under this language the executor suing on behalf of next of kin (in the case at bar, the mother of one of the persons killed in the collision) is entitled to recover not merely pecuniary damages “but also for loss of deceased’s care, attention and society, as well as such sum as the jury may deem fair and just as solatium to the beneficiaries for their sorrow and mental anguish caused by the death.” Matthews v. Hicks, 1955, 197 Va. 112, 87 S.E.2d 629, 633. Admittedly these latter items of damages are not recoverable under the District of Columbia Death Act, which is limited to strictly pecuniary losses.
I know of no provision in the Virginia Death Act which would require the district court in a Federal Tort Claims Act suit to compute in full all the recoverable elements of damage, and then to “scale down” each of the items so computed so as to keep the over-all recovery within the $15,000 limit. When the district judge was confronted with a jury verdict of $37,820 against Eastern Airlines, based solely upon the pecuniary losses caused to the next of kin under the District of Columbia Death Act, it seems to me that it would be “fair and just,” within the meaning of the Virginia Code provision, for the district court to give judgment against the United States in the Federal Tort Claims Act case comprehending, first, a recovery of damages for those items of *694recovery that are not available under the District of Columbia statute; and only if these two extra items of losses were less than the maximum limit of $15,000 should the district judge give judgment against the United States for the balance by way of pecuniary losses, which naturally would overlap with the judgment against Eastern Airlines. In order to do that, the district judge must necessarily itemize the amounts of recovery which he is allowing against the United States.
I would vacate the judgment of the District Court and remand the case against the United States to that Court for further proceedings not inconsistent with this opinion.